           Case 1:18-cv-02253-LLS Document 216 Filed 04/27/21 Page 1 of 1
                                                                ·.usoc so,.·\
                                                                 DOCU:\IENT .
UNITED STATES DISTRICT COURT                                   · ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                    D0 r   :i :
     - - - - - - - - - - - - - - - - -x                         DATEF-IL_E_D....,;;:·'"--
                                                                                      . -'-/-:l +--
                                                                                                2-1-./_z _J
          CHANEL , INC . ,

                             Plaintiff ,                     18 Civ . 2253 (LLS)

                 - against -                                         ORDER

          WGACA , LLC , et al .,

                             Defendants .
                             - - - - - - - - -x
          The issues raised in Chanel ' s          (April 20, 2021) and WGACA ' s

 (April 26 , 2021) counsels ' letters to the Court are resolved as

 follows :

          1.      Chanel must make Ms. Gaudet and Mr . Girardi available

 for deposition by May 28 , 2021 , without limitation to the

 subjects covered in their proposed statements of direct

 testimony .

          2.      Paragraph 8 of the March 18 , 2021 order limited

 neither the scope of their cross - examination at trial , nor the

 scope of their pretrial deposition , which may extend beyond

 their direct testimony to other relevant matters.

      So ordered.

Dated :        New York , New York
               April 27 , 2021
                                                           la1~ .L.s~
                                                         LOUIS L. STANTON
                                                             U. S . D. J .




                                            - 1-
